DETAILED ACTION

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 09/20/2020 has been reviewed by the examiner in view of prior art of records Itakura (US 2014/0101466 A1), and the prior of records Itakura fails to teach the cited claim limitations of “wherein the power management circuit is configured to control a provision of power from the battery to at least one internal component of the electronic device based on a first signal detected via the first terminal”. Prior art Itakura teaches system and method which can prevent hot insertion and extraction of an SIM card. A removing unit removes a tray storing a storage member. A removal detector detects an operation of starting removal of the tray before the removing unit removes the tray. A power controller stopping power supplying to the storage member when the removal detector detects the operation of starting the removal of the tray may be employed. However, prior art of records fails to teach the cited claim limitations of “wherein the power management circuit is configured to control a provision of power from the battery to at least one internal component of the electronic device based on a first signal detected via the first terminal”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 7, 2022
/SIMON KING/Primary Examiner, Art Unit 2653